Per Curiam.
This is another criminal appeal in this age of free appellate review for all indigents. This, like others we see with increasing frequency, lacks any assignment of error of the slightest merit. The only claim of error is the use of the word “doctor” in the prosecuting attorney’s opening statement.
The defendant was charged with commission of the crime of abortion and the prosecuting attorney, in his opening statement to the jury, referred to the defendant as “doctor.” Objection was made and the remark was stricken by the court. No motion was made for mistrial. Later, the testimony of the prosecutrix was that the defendant had repeatedly stated to her that he was a doctor. The defendant did not take the witness stand so this testimony was uncontradicted.
We find no error. Judgment of conviction is affirmed.